Case: 14-14039      Date Filed: 07/16/2015   Page: 1 of 11


                                                               [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 14-14039
                               Non-Argument Calendar
                             ________________________

                     D.C. Docket No. 6:13-cv-00115-BAE-JEG

BRAJA PANDIT SMITH,

                                                                  Plaintiff-Appellant,

                                       versus

BRIAN OWENS,
Individually and in his official capacity,
ROBERT TOOLE,
Individually and in his official capacity,
JOHN PAUL,
Individually and in his official capacity,
WINDELL FOWLER,
Individually and in his official capacity,
LARRY BRUTON,
Individually and in his official capacity, et al.,

                                                              Defendants-Appellees.

                             ________________________

                    Appeal from the United States District Court
                       for the Southern District of Georgia
                          ________________________
                                  (July 16, 2015)
             Case: 14-14039     Date Filed: 07/16/2015    Page: 2 of 11


Before HULL, ROSENBAUM, and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Plaintiff Braja Pandit Smith, a Georgia prisoner proceeding pro se, appeals

the district court’s order dismissing his 42 U.S.C. § 1983 complaint against prison

officials pursuant to 28 U.S.C. § 1915A(b)(1). After careful review, we affirm in

part and vacate in part, remanding for further proceedings consistent with this

opinion.

                                  I. Background

      In 2013, Plaintiff, a prisoner incarcerated at Georgia State Prison, filed this

§ 1983 action against ten corrections officers—Jenkins, Bishop, Tootle,

Dominguez, Blakenly, Anderson, Moyett, Taylor, and Osbourne (collectively, the

“Corrections Officer Defendants”)—and five supervisory corrections officials—

Brian Owens, Commissioner of the Georgia Department of Corrections; Robert

Toole, Georgia State Prison Warden; John Paul, Warden of Security at Georgia

State Prison; Wendell Fowler, Warden of Care and Treatment at Georgia State

Prison; and Larry Bruton, Unit Manager at Georgia State Prison (collectively, the

“Supervisory Defendants”).

      Plaintiff generally alleged that, in violation of his Eighth Amendment rights,

the living conditions at the prison were extremely harsh, and the Supervisory

Defendants were aware of, and responsible for, these conditions. Plaintiff further


                                          2
              Case: 14-14039     Date Filed: 07/16/2015   Page: 3 of 11


alleged that it was the custom or policy at the prison to house two inmates in a cell

designed for a single person, which created a substantial risk of violence among

inmates. Plaintiff specifically alleged that he had to share his cell with gang

members, despite the fact that he had complained to prison mental health

counselors that he had previously been attacked by gang members while

incarcerated at another facility. In February 2013, Plaintiff was stabbed by his

cellmate, “who was a gang member known for stabbing incidents.”

      With respect to the Corrections Officer Defendants, Plaintiff alleged that,

between August and November 2012, each Corrections Officer Defendant

assaulted him on separate occasions. Plaintiff asserted that the Supervisory

Defendants “encourage[d] this abusive behavior by allowing these guards to

continue mistreating inmates.”

      After reviewing the complaint, the magistrate judge issued an order noting

that the Federal Rules of Civil Procedure preclude a plaintiff from joining

unrelated claims against multiple defendants. The magistrate judge therefore

directed Plaintiff to advise the court which claims against which defendants he

wished to pursue because Plaintiff had “failed to show a logical relationship

between his separate allegations against” the defendants. In response, Plaintiff

argued that his claims were related because they established an ongoing practice of

abuse at the prison, which supported his overriding claim that his Eighth


                                          3
              Case: 14-14039       Date Filed: 07/16/2015   Page: 4 of 11


Amendment rights were violated by the unconstitutional living conditions there.

Alternatively, he indicated that he would like to pursue his claims against the

Supervisory Defendants.

      Based on Plaintiff’s non-responsiveness to the prior order, the magistrate

judge issued a Report and Recommendation (“R&R”) recommending that

Plaintiff’s claims against the Corrections Officer Defendants be dismissed without

prejudice. As to Plaintiff’s claims against the Supervisory Defendants, the

magistrate judge recommended that these claims be dismissed with prejudice

pursuant to § 1915A(b)(1). As to the latter, the magistrate judge determined that

Plaintiff failed to state a claim upon which relief could be granted because

Plaintiff’s conclusory statements were insufficient to indicate that the Supervisory

Defendants’ alleged actions or inactions could plausibly result in a violation of

Plaintiff’s constitutional rights. After de novo review of the record, and over

Plaintiff’s objections, the district court adopted the magistrate judge’s R&R and

dismissed Plaintiff’s complaint.

                                     II. Discussion

      Plaintiff argues on appeal that the district court erred in dismissing his

claims against the Supervisory Defendants for failure to state a claim. He contends

that his complaint adequately alleged that the Supervisory Defendants acted with

deliberate indifference for his safety by: (1) failing to prevent his cellmate from


                                            4
              Case: 14-14039     Date Filed: 07/16/2015     Page: 5 of 11


stabbing him; (2) fostering harsh and unsafe living conditions at the prison; (3)

increasing the risk of violence among inmates by assigning two prisoners to cells

designed for one inmate; and (4) encouraging corrections officers to abuse inmates.

As to the Corrections Officer Defendants, whose claims were dismissed without

prejudice, Plaintiff argues that the district court erred in ordering dismissal.

      A.     The Supervisory Defendants

      A civil complaint filed by a prisoner seeking redress from corrections

officials is screened under § 1915A and will be dismissed if it fails to state a claim

upon which relief may be granted. 28 U.S.C § 1915A(a), (b)(1). We review de

novo the district court’s dismissal for failure to state a claim pursuant to

§ 1915A(b)(1), applying the same standards that govern Federal Rule of Civil

Procedure 12(b)(6). Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1278-79 (11th Cir.

2001). Thus, we view the complaint in the light most favorable to the plaintiff,

accepting all of the plaintiff’s well-pleaded facts as true. Am. United Life Ins. Co.

v. Martinez, 480 F.3d 1043, 1056-57 (11th Cir. 2007). The plaintiff’s complaint

must contain facts sufficient to support a plausible claim to relief. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). “[C]onclusory allegations, unwarranted

deductions of facts or legal conclusions masquerading as facts will not prevent

dismissal.” Oxford Asset Mgmt., Ltd. v. Jaharis, 297 F.3d 1182, 1188 (11th Cir.

2002). Pro se pleadings are to be liberally construed and held to a less stringent


                                           5
              Case: 14-14039     Date Filed: 07/16/2015   Page: 6 of 11


standard than pleadings drafted by attorneys. Powell v. Lennon, 914 F.2d 1459,

1463 (11th Cir. 1990).

      To state a cause of action under § 1983, a plaintiff must allege that a person

acting under color of state law committed an act that deprived him of some right

protected by the Constitution or laws of the United States. Hale v. Tallapoosa

Cnty., 50 F.3d 1579, 1582 (11th Cir. 1995). The Eighth Amendment prohibits

deliberate indifference to an inmate’s health or safety. Hope v. Pelzer, 536 U.S.
730, 737-38 (2002). A prison official acts with deliberate indifference when he

consciously disregards an excessive risk to a prisoner’s health or safety. Farmer v.

Brennan, 511 U.S. 825, 835-37 (1994). Because proof of deliberate indifference

requires proof that a prison official consciously refused to prevent the harm, a

plaintiff can prevail only if he demonstrates that the prison official possessed both

knowledge of the danger and the means to cure it. LaMarca v. Turner, 995 F.2d
1526, 1535-37 (11th Cir. 1993). A prison official’s failure to prevent inmate-on-

inmate violence may constitute deliberate indifference if the prison official knew

there was a substantial risk of serious harm and then knowingly or recklessly

disregarded that risk. Hale, 50 F.3d at 1582-83.

      Section 1983 claims may not be brought against supervisory officials on the

basis of vicarious liability or respondeat superior. Keating v. City of Miami, 598
F.3d 753, 762 (11th Cir. 2010). Rather, to be held liable under § 1983, either a


                                          6
              Case: 14-14039     Date Filed: 07/16/2015    Page: 7 of 11


supervisor must personally participate in the alleged constitutional violation or

there must be a causal connection between his actions and the constitutional

infirmity. Id. The causal connection may be established by showing that (1) the

supervisor had notice of a history of widespread abuse, which he neglected to

correct; (2) the supervisor implemented a custom or policy that resulted in

deliberate indifference to constitutional rights; or (3) the facts support an

“inference that the supervisor directed the subordinates to act unlawfully or knew

that the subordinates would act unlawfully and failed to stop them from doing so.”

Cottone v. Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003) (quotations omitted).

      Reviewing Plaintiff’s complaint in light of these principles, we agree that his

complaint did not allege facts sufficient to support a claim upon which relief could

be granted with respect to Supervisory Defendants Owens, Toole, Paul, and

Fowler. Plaintiff’s complaint failed to allege facts that would plausibly establish a

causal link between these Defendants’ actions and the alleged constitutional

deprivations. See LaMarca, 995 F.2d at 1538. Factually, Plaintiff’s complaint did

not allege that Defendants Owens, Toole, Paul, or Fowler personally participated

in any of the enumerated “incidents” that resulted in physical harm to Plaintiff.

His complaint did allege that Owens, Toole, Paul, and Fowler each used their

supervisory positions to establish improper policies and customs that resulted in

harsh living conditions for inmates, an increased risk of violence at the prison, and


                                           7
              Case: 14-14039     Date Filed: 07/16/2015   Page: 8 of 11


a culture of encouraging corrections officers to perpetrate abuse on inmates.

However, except for conclusory assertions, the complaint failed to allege any facts

underpinning these allegations or otherwise supporting a plausible claim for relief.

See Ashcroft, 556 U.S. at 678. Thus, although a plaintiff may establish a causal

connection by alleging that a supervisor’s improper custom resulted in deliberate

indifference, Plaintiff alleged no facts, only conclusory allegations, to show that

Owens, Toole, Paul, and Fowler established such improper customs. These

conclusory allegations are insufficient to meet Plaintiff’s burden of supporting his

complaint with specific factual assertions. See Cottone, 326 F.3d at 1360; Oxford

Asset Mgmt., Ltd., 297 F.3d at 1188. Finally, because respondeat superior does

not apply in § 1983 actions, Plaintiff did not state a claim simply by alleging that

Defendants Owens, Toole, Paul, and Fowler had supervisory authority over their

subordinates. Keating, 598 F.3d at 762. Accordingly, the district court did not err

in dismissing Plaintiff’s claims against Defendants Owens, Toole, Paul, and

Fowler, and we affirm that part of the order.

      As to Supervisory Defendant Bruton, Plaintiff alleged in his complaint that

Bruton acted with deliberate indifference to his safety by failing to protect him

from the violent cellmate who stabbed him. By asserting that Bruton had sole

authority to determine cell assignments and that he used this authority to

personally ensure that all of Plaintiff’s cellmates were gang members, Plaintiff


                                          8
              Case: 14-14039     Date Filed: 07/16/2015   Page: 9 of 11


sufficiently alleged a causal connection for § 1983 purposes. See Keating, 598
F.3d at 762. Moreover, Plaintiff adequately alleged that Bruton knew of the

danger and had the means to cure it. See LaMarca, 995 F.2d at 1535-36.

Specifically, Plaintiff alleged that his cellmate was “known for stabbing incidents,”

and that Bruton knew or should have known of this fact. Accordingly, when

viewed in the light most favorable to Plaintiff, he alleged that there was a

substantial risk of serious harm to him from attack by this cellmate. See Hale, 50
F.3d at 1582-83. Moreover, by asserting that Bruton controlled cell assignment,

Plaintiff sufficiently alleged that Bruton had the means of preventing the danger.

Accordingly, the district court erred by dismissing Plaintiff’s § 1983 deliberate

indifference claim against Bruton, and we vacate and remand for further

proceedings as to this claim.

      B.     Corrections Officer Defendants

      The district court dismissed Plaintiff’s claims against the ten Corrections

Officer Defendants because Rule 20(a) of the Federal Rules of Civil Procedure

precludes a plaintiff from joining unrelated claims against various defendants

unless the claims arose out of the same transaction. We review a district court’s

dismissal of a case for failure to comply with rules of the court, such as the Federal

Rules of Civil Procedure, for abuse of discretion. See Zocaras v. Castro, 465 F.3d
479, 483 (11th Cir. 2006).


                                          9
             Case: 14-14039      Date Filed: 07/16/2015    Page: 10 of 11


      Under Federal Rule of Civil Procedure 18(a), a plaintiff may generally bring

as many claims as he has against a single party. Fed.R.Civ.P. 18(a). But a plaintiff

may join multiple defendants in a single action only if the right to relief asserted

against them arises “out of the same transaction, occurrence, or series of

transactions or occurrences” and if “any question of law or fact common to all

defendants will arise in the action.” Fed.R.Civ.P. 20(a).

      Here, the district court did not abuse its discretion when it dismissed

Plaintiff’s complaint for noncompliance with Federal Rule of Civil Procedure

20(a). Plaintiff’s complaint alleged a variety of unrelated claims against different

corrections officers, arising out of different events and occurring on different dates.

For example, Plaintiff complained that Jenkins assaulted him on July 13, 2012;

Tootle used her handcuffs to beat him on August 13, 2012; Bishop used excessive

force on him on August 15, 2012; Dominguez locked him in the shower and then

used pepper spray on his cell on August 17, 2012; Blakenly assaulted him with a

pair of handcuffs on August 31, 2012; and, on November 6, 2012, Anderson

attacked him without provocation while Moyett and Clemens failed to intervene on

his behalf. Plaintiff has not refuted the district court’s apt observation that these

various claims are not sufficiently related under Rule 20 to permit their joinder in a

single complaint. Accordingly, we affirm the district court’s dismissal without

prejudice of Plaintiff’s claims against the ten Corrections Officer Defendants.


                                           10
             Case: 14-14039    Date Filed: 07/16/2015    Page: 11 of 11


                                 III. Conclusion

      For the reasons stated above, we affirm the district court’s dismissal of

Plaintiff’s claims against Defendants Owens, Toole, Paul, and Fowler, as well as

his claims against the Corrections Officer Defendants, but we reverse the district

court’s dismissal of Plaintiff’s § 1983 claim against Defendant Bruton and remand

that claim for the case to proceed against Defendant Bruton.

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                         11